Citation Nr: 1038100	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
secondary to service-connected diabetes mellitus, or secondary to 
medications prescribed for service-connected posttraumatic stress 
disorder (PTSD).
	
2.  Entitlement to service connection for optic neuropathy 
secondary to medications prescribed for service-connected 
posttraumatic stress disorder (PTSD), or secondary to the non-
service connected erectile dysfunction condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating action of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas. 

The Veteran requested a hearing before the Board and was 
scheduled for a January 2010 hearing; however, he failed to 
appear for the January 2010 hearing.  Accordingly, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffers from the claimed conditions 
either due to medications prescribed for his service-connected 
PTSD disability or for his non-service connected erectile 
dysfunction.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  38 C.F.R. § 3.310; Allen, 7 
Vet. App. at 439.  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  


Regarding the Veteran's claim of erectile dysfunction due to his 
service-connected diabetes mellitus, the Board notes the Veteran 
underwent a VA examination in January 2008 after which the 
examiner concluded that the erectile dysfunction is less likely 
than not related to diabetes mellitus because the onset of the 
erectile dysfunction pre-dated the diabetes diagnosis and there 
is a history of other risk factors that contribute to the 
erectile dysfunction problem.  The examination is inadequate 
because the examiner did not address the issue of whether the 
Veteran's erectile dysfunction has been aggravated (i.e. 
permanently worsened) by his service-connected diabetes mellitus; 
regardless of whether the erectile dysfunction preceded the 
diagnosis of diabetes mellitus.  Thus, another VA examination is 
warranted.  See Allen, 7, Vet. App. at 439.    

Regarding the claim of erectile dysfunction due to medications 
prescribed for his service-connected PTSD disability, the record 
reflects the Veteran has taken multiple medications for his 
service-connected PTSD.  The Veteran underwent a VA examination 
in August 2006 during which the examiner indicated that the 
Veteran has a ten year history of erectile dysfunction with 
multiple risk factors including smoking, psychiatric problems, 
medications.  The examiner offered an opinion as to the effect of 
only one specific medication.  That opinion is inadequate because 
the examiner did not address whether any of the other medications 
prescribed for the Veteran's service-connected PTSD disability 
caused or aggravate his erectile dysfunction.  Thus, another VA 
examination is warranted.  See Allen, 7, Vet. App. at 439.    
 
Regarding the Veteran's claim of optic neuropathy due to 
medications prescribed for his service-connected PTSD disability, 
or in the alternative, for his non-service connected erectile 
dysfunction, a June 2006 VA examination is inadequate and another 
examination is warranted.  The examiner offered a diagnosis of 
optic neuropathy, but indicated that he was unable to determine 
the cause without resorting to speculation.  The examiner did not 
offer any reason as to why an opinion could not be offered.  
Thus, another examination is necessary.     

The examinations conducted to date are inadequate.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, it must provide an adequate one or, at 
a minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the current 
nature and likely etiology of his erectile 
dysfunction and optic neuropathy 
disabilities.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should conduct a 
thorough examination and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following questions:

(i)  Is it at least as likely as not that 
the Veteran's erectile function disorder has 
been aggravated (worsened) by the service-
connected diabetes mellitus?  If the 
Veteran's erectile dysfunction disorder is 
aggravated by his service-connected diabetes 
mellitus, to the extent possible, the 
examiner is requested to provide an opinion 
as to the approximate baseline level of 
severity of the erectile dysfunction disorder 
before the onset of aggravation. 

(ii)  If the answer to (i) is no, is it at 
least as likely as not that the Veteran's 
erectile dysfunction disorder is caused or 
aggravated (worsened) by medications 
prescribed for his service-connected PTSD 
disability? If the Veteran's erectile 
dysfunction disorder is aggravated by 
medications prescribed for his service-
connected PTSD disability, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the erectile 
dysfunction disorder before the onset of 
aggravation. 

(iii)  Is it at least as likely as not 
that the Veteran's optic neuropathy disorder 
is caused or aggravated (worsened) by 
medications prescribed for his service-
connected PTSD disability? If the Veteran's 
optic neuropathy disorder was aggravated by 
medications prescribed for his service-
connected PTSD disability, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the optic 
neuropathy disorder before the onset of 
aggravation. 

(iv) If the answer to (iii) is no, is it at 
least as likely as not that the Veteran's 
optic neuropathy disorder is caused or 
aggravated (worsened) by his erectile 
dysfunction disorder? If the Veteran's optic 
neuropathy disorder was aggravated by his 
erectile dysfunction disability, to the 
extent possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the optic 
neuropathy disorder before the onset of 
aggravation. 

The examiner is advised that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If any aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level of 
severity of any right foot, knee or back 
disability (i.e., a baseline) before the 
onset of the aggravation. 

A complete rationale should be provided for 
any opinion expressed.


2.  When the development requested above has 
been completed, readjudicate the issues on 
appeal.  Readjudication of the issues should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


